COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Joe Anthony Romero v. Kroger Texas L.P., Sedgwick Claims
                          Management Services, and Phillips Akers Womac

Appellate case number:    01-12-00049-CV

Trial court case number: 10CV3689

Trial court:              212th District Court of Galveston County

         Appellant, Joe Anthony Romero, filed a motion seeking to have his appeal decided in the
first instance by the entire court sitting en banc. The motion is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: October 25, 2013